Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 11-15, 19-20, 23-25, 27, and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2007/0174965 to Lemier et al.
Claim 11, Lemier discloses a patient bed comprising a base frame 150, an upper frame assembly (90) supported above the base frame, a barrier 195 coupled to the upper frame assembly, and an alert light region carried by the barrier, the alert light region having separate icons that are individually illuminated to convey information regarding respective bed conditions, the separate icons being arranged side-by-side in series along a generally horizontal axis [0020][0033][0316]-[0319] (fig. 16,27,28A-28F,29-31).
Claim 12, Lemier discloses the patient bed wherein the alert light region is situated closer to a top of the barrier than to a bottom of the barrier (fig. 15-16, 27).
Claim 13, Lemier discloses the patient bed wherein the barrier has a first side and a second side and wherein the alert light region is situated about midway between the first side and the second side (fig. 15-16, 27).  

Claim 15, Lemier discloses the patient bed wherein the barrier has a curved upper surface and the alert light region is located below an apex of the curved upper surface (fig. 15-16, 27).  
Claim 19, Lemier discloses the patient bed wherein a first icon of the separate icons is illuminated to convey information regarding a bed exit system of the patient bed [0033].
Claim 20, Lemier discloses the patient bed wherein a second icon of the separate icons is illuminated to convey information regarding a position of the upper frame assembly relative to the base frame [0316],
Claim 23, Lemier discloses the patient bed further comprising a translucent panel carried by the barrier and the icons are provided on the translucent panel [0033][0316]-[0318].
Claim 24-25 and 27, Lemier discloses the patient bed wherein the upper frame assembly includes an upper frame and a patient support deck including a foot deck section and wherein the footboard is selectively detachable from the foot deck section [0037]
Claim 29, Lemier discloses the patient bed further comprising a mattress supported by the upper frame assembly and wherein the alert light region is positioned higher in elevation than an upper surface of the mattress (fig. 1-2).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 21-22, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2007/0174965 to Lemier et al.

Claims 17-18, Lemier discloses the patient bed wherein each of the icons is illuminated in color-coded when an associated bed condition has a first status/posistion [0231], but is silent to the color being green, amber, or red.  Selecting a color for illumination of an icon is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the colors as stated above yielding predictable results that provide an equivalent and alternative means to indicate various positions/status of the bed.  
an icon to convey information regarding a position of a siderail of the patient bed relative to the upper frame assembly or having at least four icons.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2007/0174965 to Lemier et al. in view of U.S. Pub. No. 2012/0023659 to Zerhusen et al.
Claim 26, Lemier discloses the patient bed, but is silent to a lateral frame having spaced apart and the footboard including a pair of post received therein.  Zerhusen discloses  a lateral frame member 36 having spaced apart apertures 40 and wherein the footboard includes posts 44 that extend downwardly from a bottom of the footboard and that are received in the pair of apertures when the footboard is coupled to the lateral frame member (fig. 3).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ the apertures and post as taught by Zerhusen yielding predictable results that provide an equivalent and alternative means to attach and remove the footboard of Lemier.  



Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2007/0174965 to Lemier et al. in view of U.S. Pub. No. 2008/0289108 to Menkedick et al.
Claim 28, Lemier discloses the patient bed, but is silent to the foot deck being extendable and retractable.  Menkedick discloses an extendable and retractable foot deck [0240][0241].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ an extendable and retractable foot deck yielding predictable results that allow the deck length to be adjusted to suit the needs of the individual patient.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673